DETAILED ACTION
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Al A.
Priority
Acknowledgment is made of applicant's claim under US Provisional Application 62/491832 filed on April 28, 2017.

Response to Arguments
Due to the amendments made to claim 10, the 35 USC 112a rejection of claim 10 has been withdrawn. 
Due to the amendments made to claims 2-16 and 18-20, the 35 USC 112b rejection of claim 2-16 and 18-20 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens, US 9,536,310 B1 (Kusens), in view of Flick, US 10,137,984 B1 (Flick).

Regarding Claim 1, Kusens discloses a monitoring system comprising: 
one or more sensors configured to generate signals to monitor activity within a designated territory, the sensors including visual sensors that make video recordings  (Kusens c.2 "3D Camera, Motion and SoundSensor" – An electronic device that contains cameras capable of identifying individual objects, people and motion regardless of lighting condition); 
a local processing system located within or proximate to the designated territory, the local processing system is configured to receive the signals from the sensors; process and analyze the signals from the sensors to recognize one or more activities or metrics; produce one or more messages that describe the abnormal events within the designated territory as monitored by the sensors (Kusens c.5 lines 27-30- This captured video can also be stored and/or reviewed by the Computerized Monitoring System when the system makes its determination); and 
a monitoring station outside the designated territory, the monitoring station is configured to receive the messages produced by the local processing system and to make the messages available to external observers (Kusens Fig.1 -The Computerized Communication System (F1e) sends a signal to the caregiver if the event that the alert requires assistance from the fall (F1f); c.5 line 52-58 - At step F1e, the computerized communication system will attempt to contact the individual to verify if a fall occurred and/or whether the patient requires assistance whether by phone call, text messaging, speakerphone, or other electronic means of communication. At step F1f if the individual confirms a fall has occurred and/or the individual requires assistance or fails to respond to the confirmation request in a timely manner, the computerized communication system will notify caregivers or other designated persons (which can also include emergency personnel) that the individual requires assistance).
However, Kusens does not explicitly disclose a system to learn automatically over time from the recognized activities to include new metrics into consideration and to identify one or more abnormal events and/or the person associated with the abnormal events within the designated territory. 
Flick teaches a monitoring system to learn automatically over time from the recognized activities to include new metrics into consideration and to identify one or more abnormal events and/or the person associated with the abnormal events within the designated territory (Flick c.17, lines 2-9 - The autonomous drone may include one or more processors, sensors, or transceivers configured to: receive, from a smart home controller, via wireless communication or data transmission, directions or commands directing the autonomous drone to an impacted zone within a property, the impacted zone being associated with an insurance-related event, the insurance-related event being detected by a home monitoring system; c. 30, lines 47-57 – classify or characterize the abnormal condition (such as inputting the autonomous drone sensor data into a machine learning program that is trained to identify, classify, and/or characterize the abnormal condition from processor analysis of the autonomous drone sensor data); and/or determine or direct a corrective or mitigating action based upon the classification or characterization of the abnormal condition to facilitate preventing or mitigating damage to the home and/or personal articles within the home).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kusens to learn automatically over time from the recognized activities to include new metrics into consideration and to identify one or more abnormal events and/or the person associated with the 

Regarding Claim 2, Kusens, in combination, further discloses the monitoring system as in claim 1, wherein the messages describe actions performed by a person or animal within the designated territory to allow an external observer to determine when external intervention is required (Kusens Fig.14 – An alert is triggered when an detected event occurs, i.e. sending an email or sms (see Fig. 12)).

Regarding Claim 3, Kusens, in combination, further discloses the monitoring system as in claim 1, wherein the monitoring station produces an alarm when the messages describe actions performed by a person or animal that indicate an external intervention may be required (Kusens c.7,21-28- When an alert is generated, attention is drawn to the particular camera and a duplicative display of the alerting camera can be displayed on a second separate computer monitor (i. e. centralized monitoring alert display); Fig.1 - Message sent to caregiver).

Regarding Claim 4, Kusens, in combination, further discloses the monitoring system according to claim 1 wherein the sensors are selected to monitor children, disabled, sick or old persons (Kusens c.6, lines 31-40 - At step F2a, one or more 3D Motion and Sound sensors are installed in and/or just outside an individual's room, home, hospital room, or other place of temporary or permanent residence).

Regarding Claim 5, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein when the monitoring station forwards to the local processing system a query from an (Kusens Figs.5-6 – The user selects the zones and regions monitored based on the patient's location/positioning).

Regarding Claim 6, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the monitoring station produces an alert when the messages indicate a predetermined gesture or predetermined phrase is detected by the sensors (Kusens Fig.11 – An event type is selected which will set off the alarm, i.e. patient has fallen off the bed, the parent has left the selected zone).

Regarding Claim 7, Kusens, in combination, further discloses the monitoring system as in claim 6, wherein the monitoring station cancels the alert when the messages indicate a predetermined cancelation gesture or predetermined cancelation phrase is detected by the sensors (Kusens c.6, lines 62-65 - At step F1g, if the individual responds indicating a false alarm or they are not in need of assistance, the system database can be updated to reflect such).

Regarding Claim 8, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the local processing system internally identifies bodies of people and animals within the designated territory based on video data using at least one of the following techniques: face metric identification that identifies and records facial features; clothes metric identification that detects and records types of clothes on a body; body metric identification that detects and records body shapes; activity metric identification that detects and records current activity of a body; hair-cut metric identification that detects and records hair-cut style; tool metric identification that detects and records obiects held or in near vicinity to a body (Kusens c.4 lines 56-60 – At step Fib the one or more 3D Camera, Motion and Sound sensors can be configured to recognize the individual using biometric identifiers such as height, distance between points on the body, etc).

Regarding Claim 9, Kusens, in combination, further discloses the monitoring system as in claim 8, wherein the local processing system recognizes changes made to bodies within the designated territory and updates affected metric identifications (Kusens Fig.11 – An event type is selected which will set off the alarm, i.e. patient has fallen off the bed, the parent has left the selected zone).

Regarding Claim 10, Kusens, in combination, further discloses the monitoring system as in claim 8, wherein the local processing system analyzes kinetic motion of identified bodies to detect and resolve inconsistencies when internally identifying bodies (Kusensc.2 "3D Camera, Motion and Sound Sensor" – Based on this information, motion, speed and direction can be derived utilizing the elapsed time and comparing the two 3D coordinates over the elapsed time).

Regarding Claim 11, Kusens, in combination, further discloses the monitoring system as in claim 10, wherein the local processing system additionally uses audio data to internally identify bodies of people and animals within the designated territory, the audio data including timbre metrics and relative sound amplitudes (Kusens c.6 lines 8-15 – The 3D Camera, Motion and Sound sensors continually capture data concerning the one or more rooms regardless of whether (and independent of) any movements or sounds have occurred in the one or more rooms).

Regarding Claim 12, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the local processing system internally identifies bodies of people and animals within the designated territory based on video data using more than one of the following techniques: face (Kusens c.4 lines 56-60 – At step F1b the one or more 3D Camera, Motion and Sound sensors can be configured to recognize the individual using biometric identifiers such as height, distance between points on the body, etc).

Regarding Claim 13, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the designated territory includes an area in at least one of the following: a school, a prison, a hospital, a shopping mall, a street, an office, a parking lot (Kusensc.6, lines 31-40 – At step F2a, one or more 3D Motion and Sound sensors are installed in and/or just outside an individual's room, home, hospital room, or other place of temporary or permanent residence).

Regarding Claim 14, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the designated territory comprises a plurality of rooms, the local processing system constructing a layout plan of the territory using video data from the sensors (Kusens Fig. 2-The system shows the capability of monitoring multiple rooms /multiple beds/multiple patients, where the data is aggregated in a centralized monitoring system).

Regarding Claim 15, Kusens, in combination, further discloses the monitoring system as in claim 14, wherein the local processing system additionally uses audio data to construct the layout plan (Kusens Fig.2 – Each patient/zone has a sound sensor associated to it).

Regarding Claim 16, Kusens, in combination, further discloses the monitoring system as in claim 14, wherein when constructing the layout plan of the territory, the local processing system utilizes at least one of the following: estimates of room geometry based on detecting horizontal and vertical lines; detection of major objects within field of view of video sensors; neural network algorithms to recognize a room type form based a database of known room types; measurements based on requested configuration activities of a user within a room; configuration audio signals detected by audio sensors (Kusens Fig.4-5 – User can select zone's to monitor from the feed of the cameras, which can be used to determine motion of a patient).

	With regard to claim 17, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 17.

With regard to claim 18, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 19.

With regard to claim 20, the claim limitations are essentially the same as claim 11 but in a different embodiment. Therefore, the rational used to reject claim 11 is applied to claim 20.

Regarding Claim 22, Kusens, in combination, further discloses the monitoring system according to claim 1, the abnormal events and/or the person associated with the abnormal events is identified based on a pattern of behavior of the person monitored over time ( – At step F1 g, if the individual responds indicating a false alarm or they are not in need of assistance, the system database can be updated to reflect such. Additionally, the system can continue to monitor and communicate with the individual in the event the individual requires assistance despite the initial confirmation to the contrary. Additional monitoring can continue for a specified period of time from the initial confirmation, until the system has detected the individual has arisen from the fall, or until the individual provides voice, electronic, gesture or other type of reconfirmation to the system. All data can be stored in the system database)

Regarding Claim 25, Kusens, in combination, further discloses the monitoring system according to claim 1, wherein the monitoring system is configured to decompose and analyze images extracted from the video recordings to identify the abnormal events and/or the person associated with the abnormal events (Kusens c.4 lines 56-60 – At step Fib the one or more 3D Camera, Motion and Sound sensors can be configured to recognize the individual using biometric identifiers such as height, distance between points on the body, etc; Fig.11 – An event type is selected which will set off the alarm, i.e. patient has fallen off the bed, the parent has left the selected zone).

With regard to claim 27, the claim limitations are essentially the same as claim 22 but in a different embodiment. Therefore, the rational used to reject claim 22 is applied to claim 27.

With regard to claim 30, the claim limitations are essentially the same as claim 25 but in a different embodiment. Therefore, the rational used to reject claim 30 is applied to claim 25.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens and Flick, in view of Kimmel, US 2015/0213702 A1 (Kimmel).

Regarding Claim 21, Kusens and Flick teach the monitoring system according to claim 1, as outlined above.
However, Kusens does not explicitly disclose the local processing system is configured to identify the abnormal events and/or the person associated with the abnormal events within the designated territory by recognizing a fragment of information of the person.
Kimmel teaches the local processing system is configured to identify the abnormal events and/or the person associated with the abnormal events within the designated territory by recognizing a fragment of information of the person (Kimmel [0017] – automatically determining, by the processor of the computing device, one or more body measurements from the one or more determined spatial measurements and/or directly from two or more images of the sequence of images (e.g., where the behavior to be detected is a fall of the individual, the one or more body measurements may comprise a descent of a position corresponding to the individual's head over a short period of time and/or down to a low position in the field of view, e.g., below normal seated or reclining level on furniture, i.e., where it would be unusual for a human head to be unless the individual had fallen); automatically detecting, by the processor of the computing device, a behavior of the individual (e.g., a fall, a presence or absence in a room, walking, sitting, standing, room transit, a direction of movement, an activity level, and/or eating) from the one or more determined body measurements and/or the one or more determined spatial measurements).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kusens to identify the abnormal events and/or the person associated with the abnormal events within the designated territory by recognizing a fragment of information of the person, as taught by 

With regard to claim 26, the claim limitations are essentially the same as claim 21 but in a different embodiment. Therefore, the rational used to reject claim 21 is applied to claim 26.

Allowable Subject Matter
Claims 23, 24, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Examiner, Art Unit 2483